DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/7/2021 and 7/15/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Allowed Claims / Reasons for Allowance
Claims 1-4, 6-10 and 12-15
Refer to the “Notice of Allowance” mailed 1/1/2021 for the reasons for allowance under the “Allowed Claims / Reasons for Allowance” section. It is noted that the  information disclosure statements (IDS) submitted on 7/7/2021 and 7/15/2021 do not present any prior art references which render the Claims as outlined in the Examiner’s Amendment (mailed 1/1/2021) rejectable and therefore, Claims 1-4, 6-10, 12-15 remain allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/22/2021